DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-7 and 21-33 in the reply filed on 11/17/2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 8-20 directed to Species A and B non-elected without traverse.  Accordingly, claims 8-20 have been cancelled.


Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Fig. 1-3 are hand drawn and labels are hand written. New corrected drawings are required for better understanding of the invention. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as followed: Claims 8-20 are canceled.


Allowable Subject Matter/ Examiner’s Comments
Regarding claim 1, Fujikawa discloses (see at least [0021]-[0061], Fig 2, Fig 4) a head up display arrangement (100) for a motor vehicle (1), comprising: a head up display module including: a picture generation unit (10) configured to emit a light field (13); and a polarizing device (17,18); and a windshield (90) configured to reflect the light field (Fig 2, [0022]) from the polarizing device such that the reflected light field is visible to a human driver of the motor vehicle as a virtual image (70).
Fujikawa does not explicitly disclose that is rotatable between at least a first rotational position and a second rotational position; the polarizing device being configured to receive the light field from the picture generation unit and emit the light field regardless of whether the polarizing device is in the first rotational position or the second rotational position, more of the light being emitted by the polarizing device in a P-polarization state in the second rotational position than in the first rotational position.

Regarding claim 21, Fujikawa discloses (see at least [0021]-[0061], Fig 2, Fig 4 a head up display module (100) for a motor vehicle (1), comprising: a picture generation unit (10) configured to emit a light field (13); and a polarizing device (17,18). 
Fujikawa does not explicitly disclose that is rotatable between at least a first rotational position and a second rotational position, the polarizing device being configured to receive the light field from the picture generation unit and emit the light field regardless of whether the polarizing device is in the first rotational position or the second rotational position, more of the light being emitted by the polarizing device in a P-polarization state in the second rotational position than in the first rotational position.
With regards to dependent claims 22-27, these claims depend upon independent claim 21 and are therefore indicated as allowable.
Regarding claim 28, Fujikawa discloses (see at least [0021]-[0061], Fig 2, Fig 4) an automotive head up display module (100), comprising: a picture generation unit (10) configured to emit light (13); a polarizing device (17, 18). 
Fujikawa does not explicitly disclose having a first rotational position and a second rotational position, the polarizing device being configured to: pass therethrough a first fraction of the emitted light that is in a P- polarization state while the polarizing device is in the first rotational position; and pass therethrough a second fraction of the emitted light that is in a P-polarization state while the polarizing device is in the second rotational position, the second fraction being greater than the first fraction.

Additionally, Lambert et al. US 2018/0101009, Chen US 2017/0363863, Chen et al. US 2017/0361687, Matsuzaki et al. US 2017/0357088, Yamakawa et al. US 2016/0147062, Kessler et al. US 2015/0355461, Okada et al. US 2009/0153962, and Lippey US 2007/0217010 nor the prior the art of record, remedy the deficiency of Fujikawa.
Claims 1-7 and 21-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest a head up display module comprising: “a polarization device that is rotatable between at least a first rotational position and a second rotational position; the polarizing device being configured to receive the light field from the picture generation unit and emit the light field regardless of whether the polarizing device is in the first rotational position or the second rotational position, more of the light being emitted by the polarizing device in a P-polarization state in the second rotational position than in the first rotational position”, along with other claim limitations, is not disclosed or suggested by the prior of record. Claims 2-7 are allowable due to dependency on independent claim 1. 
Specifically regarding the allowability of independent claim 21:  The prior art of record does not disclose or suggest a head up display module comprising: “a polarization device that is rotatable between at least a first rotational position and a second rotational position, the polarizing device being configured to receive the light field from the picture generation unit and emit the light field regardless of whether the polarizing device is in the first rotational position or the second rotational position, more of the light being emitted by the polarizing device in a P-polarization state in the second rotational position than in the first rotational position”, along with other claim limitations, is not disclosed or suggested by the prior of record. Claims 22-27 are allowable due to dependency on independent claim 21. 
Specifically regarding the allowability of independent claim 28:  The prior art of record does not disclose or suggest an automotive head up display module comprising: “having a first rotational position and a second rotational position, the polarizing device being configured to: pass therethrough a first fraction of the emitted light that is in a P- polarization state while the polarizing device is in the first rotational position; and pass therethrough a second fraction of the emitted light that is in a P-polarization state while the polarizing device is in the second rotational position, the second fraction being greater than the first fraction”, along with other claim limitations, is not disclosed or suggested by the prior of record. Claims 29-33 are allowable due to dependency on independent claim 28. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
This application is in condition for allowance except for the following formal matters: 
Figures 1-3.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872